         Case 20-35474 Document 56 Filed in TXSB on 12/31/20 Page 1 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re                                                 §
                                                      §                                      No. 20-35474
EAGLE PCO LLC, et al.1                                §                                        Chapter 11
                                                      §                              Jointly Administered
                                  Debtor.             §


     DEBTOR-IN-POSSESSION’S MOTION TO RETAIN PRE-PETITION DEPOSITORY
                               ACCOUNTS


This motion seeks an order that may adversely affect you. If you
oppose the motion, you should immediately contact the moving party
to resolve the dispute. If you and the moving party cannot agree, you
must file a response and send a copy to the moving party. You must
file and serve your response within 21 days of the date this was served
on you. Your response must state why the motion should not be
granted. If you do not file a timely response, the relief may be
granted without further notice to you. If you oppose the motion and
have not reached an agreement, you must attend the hearing. Unless
the parties agree otherwise, the court may consider evidence at the
hearing and may decide the motion at the hearing.

Represented parties should act through their attorney.

Expedited relief has been requested to occur on, or before, January
6, 2021. If the Court considers the motion on an expedited basis, then
you will have less than 21 days to answer. If you object to the
requested relief or if you believe that the expedited consideration
is not warranted, you should file an immediate response.

TO THE HONORABLE EDUARDO V. RODRIGUEZ:

        Eagle PCO LLC (“Eagle”), the Debtor-in-Possession, respectfully requests that the Court

grant leave for it to maintain its pre-petition depository accounts for the purposes of:


1
 The Debtors in these Chapter 11 cases are: (a) Eagle PCO LLC (No. 20-35474) and (b) Eagle Pressure Control LLC
(No. 20-35475).



                                                  Page 1 of 7
        Case 20-35474 Document 56 Filed in TXSB on 12/31/20 Page 2 of 7




       a. Receiving electronic deposits from its customers. If the pre-petition account is
          not maintained, there is a substantial likelihood that some payments from the
          Debtor-in-Possession’s customers will be delayed, resulting in an interruption
          in cash flows jeopardizing the ability of the Debtor-in-Possession to pay its post-
          petition obligations as they come due.

       b. Completing the funding of post-petition employee contributions to the Eagle
          Pressue Control 401(k) Plan that have been held back by the third-party Plan
          Administrator during the transition to a DIP account for the Debtor’s payroll.

In further support, Eagle respectfully shows:



                                                 I.
                                      Jurisdiction & Venue

       1.      This Court has jurisdiction over the subject matter of this Motion pursuant to 28

U.S.C. 1334(a). Being that this Motion concerns matters directly aﬀecting the administration of

bankruptcy estates, this is a core proceeding. See 28 U.S.C. § 157(b)(2)(A). There is no constitu-

tional prohibition to this Court entering a final order concerning this Motion.

       2.      Venue is proper before this Court pursuant to 11 U.S.C. § 1408.



                                               II.
                                           Background

       3.      Eagle PCO LLC filed a voluntary petition under Chapter 11 of the Bankruptcy Code

on November 6, 2020. It is a small business debtor as defined in 11 U.S.C. § 101(51D) and elected

to proceed under Subchapter V of the Bankruptcy Code. On the same day, Eagle Pressure Control

LLC filed a voluntary petition under Chapter 11 of the Bankruptcy Code. It is also a small business

debtor as defined in 11 U.S.C. § 101(51D), and it elected to proceed under Subchapter V of the

Bankruptcy Code.




                                             Page 2 of 7
         Case 20-35474 Document 56 Filed in TXSB on 12/31/20 Page 3 of 7




       4.      On November 10, 2020, the Court entered an Order directing that both cases be

jointly administered under Case No. 20-35474. (ECF no. 7). Both Debtors are operating their busi-

nesses as Debtors-in-Possession, and there are currently no pending motions for the appointment

of a trustee to administer the Estate or an examiner in either case.

       5.      As the operating entity, Eagle PCO LLC (“Eagle”) conducts business with approx-

imately 133 customers under a master service agreement with each customer. It is the usual course

of Eagle’s business for it to be send invoices to its customers and receive payment within 30 days

of the invoice date, and it is customary for Eagle to receive payments by electronic funds transfer.

At all relevant times, these customer payments have been deposited into Pinnacle Bank checking

account no. xxxxxx6492 (the “Pinnacle Operating Account”).

       6.      At all relevant times, Eagle has maintained a separate account for its payroll, Pinna-

cle Bank checking account no. xxxxxx6518 (the “Pinnacle Payroll Account”). Eagle deposits funds

into this account as directed by ADP, and most funds are withdrawn electronically by ADP. How-

ever, some funds are withdrawn by the third-party administrator of the Eagle Pressure Control

401(k) Plan. All of the 401(k) contributions are employee contributions that are withheld from em-

ployees’ wages. In transitioning to a the new payroll account—Cadence Bank checking account no.

xxxxxx8063—the plan administrator has not withdrawn the 401(k) contributions. After working

with the plan administrator, it is expected that this withdrawal should occur within the next week.



                                          III.
            Good Cause for Leave to Maintain the Pinnacle Operating Account

       7.      Good cause exists to allow Eagle to maintain the Pinnacle Operating Account be-

cause, while its customers have been advised to make payments to the DIP Account, Eagle cannot



                                              Page 3 of 7
         Case 20-35474 Document 56 Filed in TXSB on 12/31/20 Page 4 of 7




be certain that its customers will timely abide by revised payment instructions. In Eagle’s prior

experience in transferring depository accounts, several of it customers continued to deposit funds

in the old account for a number of months.

       8.      If Eagle is required to close the Pinnacle Operating Account, there is a substantial

likelihood that payments could be materially delayed, resulting in diminished cash flows and jeop-

ardizing Eagle’s ability to timely pay all of its post-petition obligations in the ordinary course of

Eagle’s business.

       9.      Eagle believes the procedures outlined in the proposed order filed with this Motion

will provide suﬃcient safeguards to allow the U.S. Trustee and other parties in interest to monitor

the cash transactions involving the Pinnacle Operating Account and the DIP Account(s). These

safeguards include:

       a. Requirements to sweep any deposits from the Pinnacle Operating Account to
          the DIP Account within two business days of a deposit;

       b. A prohibition on any cash disbursements from the Pinnacle Operating Account
          except for transfers of cash to the DIP Account; and

       c. Requirement to file copies of all statements from the Pinnacle Operating Ac-
          count and serve a copies of the same on the U.S. Trustee.


                                             IV.
                    Request for Leave to Maintain Pinnacle Payroll Account

       10.     For the reasons stated in Paragraph 6, Eagle respectfully requests that the Court

allow it to keep the Pinnacle Payroll Account open to that the Plan Administrator may finally with-

draw the 401(k) contributions that have been held up due to administrative issues involved in mov-

ing the payroll to a DIP account.




                                             Page 4 of 7
         Case 20-35474 Document 56 Filed in TXSB on 12/31/20 Page 5 of 7




       11.     Upon information and belief, this withdrawal is supposed to happen any day, and it

is likely that this could be a moot issue by the time the Court hears this Motion.

       12.     Eagle believes the procedures outlined in the proposed order filed with this Motion

will provide suﬃcient safeguards to allow the U.S. Trustee and other parties in interest to monitor

the remaining cash transactions involving the Pinnacle Payroll Account and the DIP Account(s).

These safeguards include:

       a. A prohibition on any cash deposits into the Pinnacle Payroll Account; and

       b. Requirement to file copies of all statements from the Pinnacle Operating Ac-
          count and serve a copies of the same on the U.S. Trustee.


                                             V.
                               Conference with the U.S. Trustee

       13.     Prior to filing this Motion, the undersigned counsel discussed keeping the Pinnacle

Operating Account open with the U.S. Trustee’s counsel, Alicia Barcomb. She is unopposed to the

relief sought regarding the Pinnacle Operating Account. The undersigned counsel has not dis-

cussed the Pinnacle Payroll Account with Ms. Barcomb.



                                               VI.
                                  Request for Expedited Relief

       14.     While this matter does not rise to the level of an emergency, Eagle respectfully re-

quests that the Court hold a hearing on this Motion as part of a currently scheduled status confer-

ence that will take place on January 6, 2021 at 2:30 p.m. It is anticipated a hearing on this Motion

would take no more than 10 minutes. In the event the Court declines to grant the relief requested

in this Motion, an expedited hearing will allow the Eagle to immediately close the Pinnacle Oper-

ating Account without any further delays.



                                             Page 5 of 7
         Case 20-35474 Document 56 Filed in TXSB on 12/31/20 Page 6 of 7




       15.     WHEREFORE, premises considered, Eagle PCO, LLC respectfully requests that

the Court enter an order granting it leave to keep its pre-petition account at Pinnacle Bank open

under the terms and conditions as the Court may require.

                                                             PENDERGRAFT & SIMON, LLP

                                                             /s/ William P. Haddock
                                                             Leonard H. Simon
                                                             Texas Bar No. 18387400
                                                             S.D.Tex. Adm. No. 8200
                                                             William P. Haddock
                                                             Texas Bar No. 00793875
                                                             S.D.Tex. Adm. No. 19637
                                                             2777 Allen Parkway, Suite 800
                                                             Houston, TX 77019
                                                             Tel. (713) 528-8555
                                                             Fax. (713) 868-1267

                                                             Counsel for Eagle PCO LLC and Eagle
                                                             Pressure Control LLC




                                        Certificate of Service

I hereby certify that a true and correct copy of the above Debtor-in-Possession’s Motion to Retain
Pre-Petition Depository Accounts has been served on the following counsel/parties of record in
accordance with the Fed. R. Bankr. P. 9013, BLR 9013 and local rules for ECF service on this 31st
day of December 2020:

 Parties having appeared via ECF:

 George Frederick Dunn, Counsel for Ford Motor Credit Company
 Donald L. Turbyfill, Counsel for Ford Motor Credit Company
 Tara LeDay, Counsel for the Texas Taxing Authorities
 Justin William Randall Renshaw, Counsel for Bestway Oilfield, Inc.
 Don Stecker, Counsel for Atascosa County
 Drew McManigle, Subchapter V Trustee
 Hector Duran, Counsel for the U.S. Trustee
 Alicia Lenae Barcomb, Counsel for the U.S. Trustee
 Oﬃce of the U.S. Trustee




                                               Page 6 of 7
         Case 20-35474 Document 56 Filed in TXSB on 12/31/20 Page 7 of 7



Twenty largest general, unsecured creditors, excluding insiders via first-class mail, postage prepaid:

American Express                        Bestway Oilfield                        Meyer Service Company
PO Box 650448                           16030 Market Street                     6733 Leopard St.
Dallas, TX 75255                        Channelview, TX 77530                   Corpus Christi, TX 78409

Atascosa County Tax Oﬃce                Grimes Central Appraisal District       MP Rental &Fishing Services, LLC
1001 Oak Street                         Acct: P68353 / O0009424                 PO Box 599
Jourdanton, TX, 78026                   PO Box 489                              Tomball, TX, 77377-0599
                                        Anderson, TX, 77830

Texas Comptroller Of Public Ac-         OSHA                                    C&W International Fabricators
counts                                  1033 La Posada Drive, Suite 375         5855 Cunningham Road
Capitol Station                         Austin, TX, 78752                       Houston, TX, 77041
PO Box 13528
Austin, TX, 78711

Absolute Control LLC                    Midland Central Appraisal District      Five Star Metals Inc.
2810 Washington Drive                   4631 Andrews Hwy                        8637 Windfern Rd
Houston, TX 77038                       PO Box 908002                           Houston, TX, 77064
                                        Midland, TX, 79708-0002

1189 CR Eagle LLC                       Oracle America Inc                      SAFOCO
475 S. San Antonio Rd.                  Bank Of America Lockbox Serv            PO Box 27246
Los Altos, CA 94022                     15612 Collections Center Dr             Houston, TX, 77227-724
                                        Chicago, IL, 60693

Limh, LLC                               Blaze Sales & Service                   Quench USA, Inc.
820 Holston Hills Dr.                   7824 Scott Street                       PO Box 781393
College Station, TX 77845               Houston, TX 77051                       Philadelphia, PA, 19178-1393

B&J Wholesale LLC                       Kallred Oilfield Services LLC           Internal Revenue Service
11997 FM 529                            9266 Ben Tirran Ct.                     Centralized Insolvency Operation
Houston, TX 77041                       Colorado Springs, CO 80908              PO Box 7346
                                                                                Philadelphia, PA 19101-7346

                                                                        /s/ William P. Haddock
                                                                        William P. Haddock




                                                     Page 7 of 7
